231 Minn. 266 (1950)
ROY STOLPESTAD
v.
L.F. UTECHT.
No. 35,239.
Supreme Court of Minnesota.
May 22, 1950.
Roy Stolpestad, pro se.
J.A.A. Burnquist, Attorney General, and Ralph A. Stone, Assistant Attorney General, for respondent.
PER CURIAM.
Relator was charged by information of the county attorney of Hennepin county with having committed the crime of forgery in the second degree. He was convicted and was sentenced to the state penitentiary at Stillwater. He applied to the district court of Washington county, nineteenth judicial district, for a writ of habeas corpus. His petition was denied February 21, 1950. He appeals from the order denying his petition for such writ.
The case comes here de novo. The petition fails to comply with M.S.A. 589.04(4), which requires a copy of the warrant to be annexed. Relator alleges and relies principally upon the ground that he was not indicted by a grand jury and that the names of the witnesses appearing against him are not endorsed on the information.
We have now before us a motion on the part of relator for leave to appear and to argue his case orally and another motion on the *267 part of respondent to quash the petition and to dismiss the appeal.
The facts alleged in relator's petition and the grounds upon which he relies for a writ of habeas corpus were all held to be insufficient to justify issuance of the writ in State ex rel. Hansen v. Utecht, 230 Minn. 579, 40 N.W. (2d) 441, and all matters presented here are governed by our decision in that case.
It is ordered that the petition of relator for leave to appear and present the matter orally is denied.
It is further ordered that the petition of respondent to quash relator's petition and to dismiss the appeal is granted.
Dismissed.